Title: To James Madison from Tench Coxe, January 1807
From: Coxe, Tench
To: Madison, James



Sir
January 1807

I hope the communications I have taken the liberty to make on the subject of Colonel Burrs affair have not been inconvenient.  Tho’ only reflexions (, or little more) on what was known they appeared to me to promise utility.  The exertions and vigilance of the government command the approbation of candid opponents, and comfort the friends of our public principles.  If Mr. Burr is without foreign aid, the business is in a safe train, calculating reasonably upon the effects of the explosion and of the measures in so many quarters pursuing by the government.  If Mr. Burr is without foreign aid he must be more rash nay more weak than I can conceive, or he must have got important men at home to hear his treason, and countenance it by secret action or criminal silence.  I cannot help the thinking, that one man (who as to name and a resolute spirit must have seemed to promise him support) has countenanced him by a silence deeply injurious and much more deeply hazardous to the credit, honor and interests of the country.  There is no limit to the things which are considered here as ascertained to have passed from Burr to him, as to Congress, as to the President, as to the entirety of our dominions, as to the subversion of the constitution there, (and by consequence the spring which would jeopardize it every where), as to the peace of America with a foreign power, and as to the conduct of an eminent military man.  & Those things are known to you as having at various times been stated by this tardy informant.  Whatever was the prudence & humanity of the corrections of the law of Treason, the common law grounds of misprision of Treason, and, if I may say so, of other offences, are well worthy of remembrance among the grounds of investigation in such a time.
Several points strike me as possible in considering what I have formerly stated, since read, and the general circumstances of the case, of our country & of Europe.
I am satisfied that extreme party men, extreme in local attachments would have been willing to see Burr dissever us to alter the local position of the public authority, to obtain army and navy, to change the principles of our government, to accomplish foreign connexions, and for all this kind of purposes.  Party was never more extreme than now.  It will not abate.  One of our best safeguards is such appointments of unshaken friends to the principles of our constitutions, as have, particularly in some very late cases, taken place.
No such views as I have stated have, I believe, been cherrished by extreme f. men, pending Burrs project, yet my mind is filled with another serious possibility.  While Burr may too well have counted on such things and used those wicked men and with them at least the American supporters of Mirandas project, he may have had at Bottom a deeper view, a dominion confederated with a great power. Spain may be the dupe, or the submissive partner in the plan.  It matters not which.  Her late minister seems ready for such things.  At least the party friends of England here may have been taught other hopes, and may have fed them.  Direct or indirect foreign aid or deeper internal treason than we know is necessary to accord with the degree of talent Burr possesses.  I firmly believe both existed.  The state of Europe warrants our believing that such an operation might originate there and be proposed here: or if originated here might be recd. there.  The proposition of the mission of Burr is a fact that sinks deeply in the mind.  The wisdom & fidelity of the P. (under Heaven) saved us from that opty to Burr to mature his plans.  But I still remember what I well know, B’s intimacy with the most distinguished Ministers in Europe.  If one really in Burrs whole secrets can be induced or coerced into a full confession, some of these views I think will be realized.  Excuse my inability to suppress these suggestions.
